Citation Nr: 0121807	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for a low 
back disability.

2.  Entitlement to a rating higher than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to January 
1967, and from March 1974 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which granted service connection 
for the veteran's low back disability as secondary to the 
veteran's service-connected bilateral knee condition, 
assigning an evaluation of 20 percent; the veteran appeals 
for a higher rating.  The RO's July 1997 decision also denied 
an increase in a 10 percent rating for the veteran's right 
knee disability; the veteran also appeals this decision 
seeking a higher rating.  The veteran requested and was 
scheduled for a Travel Board Hearing for June 2001, but 
failed to appear.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
(including degenerative disc disease, arthritis, and 
spondylolisthesis) is productive of no more than moderate 
limitation of motion, moderate intervertebral disc syndrome, 
and moderate lumbosacral strain.

2.  The veteran's service-connected right knee disability 
(including strain with arthritis) is manifested by slight 
limitation of motion and no recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C. § 1155 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C. § 1155 
(West 1991);  38 C.F.R. §  4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Navy from April 1964 
to January 1967, and from March 1974 to March 1979.  A review 
of his service medical records shows no complaint or 
treatment for a back or right knee problem.  A left knee 
disorder was noted in service.

In June 1980, the RO granted service connection for a left 
knee disability.

In July 1994, the veteran claimed secondary service 
connection for his right knee, as due to his left knee 
condition.  

VA treatment records from August 1994 show the veteran 
complaining of pain in his right knee, with full flexion and 
extension noted.  Right knee X-rays in September 1994 were 
unremarkable.

A VA examination in December 1994 led to a diagnosis of 
compensatory strain and degenerative joint disease of the 
right knee.  A VA examination in January 1995 related that it 
was at least as likely as not that the veteran's right knee 
condition was the result of his actions in compensating for 
the degenerative joint disease in his left knee.

In January 1994, the RO granted secondary service connection 
and a 10 percent rating for a right knee disability, 
effective July 1994.

X-rays of the right knee in October 1995 showed a small 
amount of joint effusion.  A linear high intensity defect was 
noted in the posterior horn of the lateral meniscus.  The 
examiner observed no definite evidence of meniscal tear, and 
noted that both the anterior and posterior cruciate ligaments 
were normal.  The impression was an essentially normal study.

In November 1995, the veteran had an arthroscopy with partial 
meniscectomy performed on his right knee.  Diagnoses included 
degenerative arthritis and a torn meniscus.

A computerized tomography (CT) scan of the veteran's 
lumbosacral spine was performed in July 1996, with an 
impression of a right paraspinal density in the L5-S1 area, 
spondylolisthesis of L5 on S1, and spondylolysis of L5 on the 
right and left.  Treatment records during this time show the 
veteran complaining of chronic low back and knee pain.

The veteran filed his current claims in August 1996, seeking 
an increased rating for his service-connected right knee 
disability, and secondary service connection for a low back 
disability.  

At an October 1996 VA examination of the knees, the veteran 
complained of bilateral knee pain.  There was slight edema 
about the right patella.  There was no deformity, ligaments 
were intact, and there was bilateral crepitus.  Right knee 
range of motion was from 5 degrees extension to 120 degrees 
flexion.  It was noted an MRI or the right knee prior to 
surgery had shown a small effusion and defect of the 
posterior lateral meniscus.  As to the right knee, the 
examiner diagnosed status post arthroscopy with medial 
meniscectomy and a mild synovitis.

On an October 1996 VA examination of the spine, the veteran 
complained that he experienced low back pain and spasm.  
Straight leg raising was positive at 100 degrees on the left 
and 90 degrees on the right.  The veteran exhibited an 
antalgic gait due to back and knee pain.  There was a tumor 
of the right paravertebral muscles (other records show this 
was a lipoma).  The muscles of the back were tender with 
moderate paravertebral spasm.  Range of motion of the lumbar 
spine was 90 degrees forward flexion, 30 degrees backward 
extension, 40 degrees lateral flexion bilaterally, and 35 
degrees rotation bilaterally.  Flexion and rotation motions 
were said to be quite painful.  Neurologically he was intact.  
CT scan findings were reviewed.  Diagnoses were low back 
syndrome with paraspinal tumor on the right, degenerative 
disc disease of the L4-L5 intervertebral disc, 
spondylolisthesis of the L4 and L5 vertebrae, and 
degenerative joint disease of the knees with synovitis.  The 
examiner opined that it was more likely than not that pain 
and strain in compensating for bad knees had aggravated the 
low back pain, and while spondylosisthesis and degenerative 
disc disease were not related to the knee pathology, it was 
more than likely that these back conditions were aggravated 
by the compensatory postural dynamics of adapting to the knee 
pain.

At another VA examination in January 1997, the veteran 
complained of back and knee pain.  It was noted he walked 
well, without assistance or complaint.  The lumbar spine 
showed no deformity, discoloration, edema, tenderness, or 
scoliosis; and there was full active range of motion.  The 
knees showed no deformity, discoloration, edema, tenderness, 
or instability; and there was full active range of motion, 
better than described on the last examination.  Neurological 
findings were normal; deep tendon reflexes were symmetrical, 
sensation was intact, straight leg raising was negative, and 
there was good heel and toe walking without complaint.  The 
examiner commented that there were no postural abnormalities 
or fixed deformity; the musculature of the back was within 
normal limits; there was no objective evidence of pain on 
motion; and there was no neurological involvement.  X-rays 
were accomplished.  The examiner disagnosed degenerative 
joint disease of the lumbar spine, and degenerative joint 
disease of the knees with right knee strain.

In a July 1997 rating decision, the RO granted secondary 
service connection for a low back disability (as due to the 
bilateral knee disability), and the low back condition was 
rated 20 percent effective from August 1997.  The RO denied 
an increase an increase in a 10 percent rating for the right 
knee disability.

Treatment notes from August 1997 indicate the veteran 
complained of chronic low back pain, with no radiculopathy 
noted but with paraspinal tenderness.  In September 1997, the 
lipoma of the low back area was removed.

October 1997 X-rays of the low back resulted in an impression 
of six non-rib bearing lumbar vertebrae, spondylolisthesis of 
the L5 on L6 veterebrae, with bilateral spondylolysis and 
severe degenerative disc disease at this level. 

Treatment records show the veteran was seen again for low 
back pain in April 1998.  June 1998 lumbosacral spine X-rays 
showed six non-rib bearing lumbar vertebrae, and Grade I or 
II spondylolisthesis of L5 on L6; results were unchanged 
since the last study.

The veteran filed his substantive appeal in July 1998, 
asserting entitlement to higher ratings for his low back and 
right knee disabilities.

X-rays of the right knee in October 1998 were unremarkable.

At a VA examination of the joints in March 1999, the veteran 
said that he experienced constant bilateral knee pain, and 
that his knees gave way.  He was taking Motrin at the time.  
He stated that any amount of standing or bending produced 
discomfort.  He stated that his last full-time employment was 
in 1997 as a carpenter, and that he had to quit his 
employment secondary to his back discomfort.  He also stated 
that he was unable to do any walking for pleasure due to his 
knees and back.  Physical examination revealed no edema or 
erythema of either knee.  Passive movement revealed minimal 
crepitation bilaterally, and he had full extension of both 
knees at 0 degrees.  His active flexion of the right knee was 
110 degrees, with passive flexion of 140 degrees.  The 
examiner noted that the knees were checked for instability, 
and both knees had negative Lachman's and McMurray's tests.  
X-rays showed minimal degenerative changes.  The examiner's 
diagnosis for the right knee was minimal degenerative joint 
disease, status post arthroscopic debridement.  The examiner 
noted that the veteran had full passive range of motion 
bilaterally, with limited active range of motion of the 
knees.  

At a March 1999 VA spine examination, the veteran said he had 
constant low back pain for which he took Motrin and used a 
TENS unit.  He stated that any movement produced back 
discomfort, and that his back limited all of his normal daily 
activities.  Physical examination of the lumbar spine 
revealed no point tenderness, and there was no muscle spasm.  
The veteran could flex his lumbar spine to 95 degrees, extend 
to 20 degrees, lateral flex to 30 degrees bilaterally, and 
rotate to 30 degrees bilaterally.  He had negative straight 
leg raising, bilaterally, to 40 degrees.  No areas of 
paresthesia or sciatica were noted, and his deep tendon 
reflexes were 2+ in the lower extremities.  X-rays showed 
reverse spondylolisthesis of L5 on L4, and some disc space 
narrowing of L4 through S1 compatible with degenerative disc 
disease, degenerative arthritis, and erosive changes about 
the L5 anterior margin.  The examiner's diagnosis was limited 
range of motion, especially with extension of the lumbar 
spine. 

VA outpatient records show that in August 1999 the veteran 
complained of low back and knee pain.  Complaints at a 
February 2000 visit included low back pain for which he used 
a TENS unit.  In June 2000 he complained of low back pain, 
and X-rays of the lumbosacral spine showed a transitional 
vertebra which appeared partially sacralized to S1, and 
bilateral spondylolysis with Grade I spondylolisthesis and 
disc space narrowing at L5-S1.  A July 2000 MRI of the low 
back resulted in an impression was Grade I spondylolisthesis 
and spondylosis at L5-S1 with degenerative disc disease of 
the L5-S1 disc, mild bilateral neural foraminal stenosis was 
suspected at L5-S1, and suspected hemangiomas of the 
vertebral bodies at S1 and L5.  In July 2000, the veteran was 
prescibed a lumbosacral corset for low back pain.

Analysis

Through discussions in the rating decisions, the statement of 
the case, and the supplemental statement of the case, the RO 
has notified the veteran of the evidence needed to 
substantiate his claims.  Medical records have been obtained 
and the veteran has been provided with VA examinations.  The 
evidence compiled with respect to the veteran's claims does 
not point to the existence of any additional evidence that 
would be relevant to his claims.  The Board is satisfied that 
the facts relevant to the claims have been properly 
developed.  The notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000)).

A.  Low back disability

The veteran claims a rating higher than 20 percent for a low 
back disability.  The Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the condition since service connection became 
effective in August 1996 (i.e., different percentage ratings 
for different periods of time based on the facts found).  
Fenderson v. West, 12 Vet. App. 119 (1999). However, the 
Board finds "staged ratings" to be inapplicable here, as 
the evidence does not indicate distinct periods of time, 
since service connection became effective, during which the 
low back disability has varied in severity to the extent 
required for different percentage ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's low back condition includes arthritis.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Limitation of motion of the lumbar spine is rated 
20 percent when moderate and 40 percent when severe.  
38 C.F.R. § 4.71a, Code 5292.

The veteran also has disc disease of the low back, and such 
may be rated as intervertebral disc syndrome.  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome, 
with recurring attacks; a rating of 40 percent is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, Code 
5293.

The low back condition may also be rated as lumbosacral 
strain,  Lumbosacral strain is rated 20 percent when there is 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295.

Medical examination and treatment records in recent years 
show that the veteran periodically complains of low back 
pain.  At times there have been objective findings of pain, 
and at other times not (see, e.g. 1996 and 1997 compensation 
examinations).  At the last VA compensation examination in 
1999, range of low back motion was 95 degrees flexion, 20 
degrees extension, 30 degrees lateral flexion bilaterally, 
and 30 degrees rotation bilaterally.  There have been similar 
findings on other examinations.  The degree of limitation of 
motion of the low back, is no more than moderate in degree, 
even when the effects of pain are considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Consequently, no more than a 20 percent rating is warranted 
under Code 5292.

While radiological studies have shown degenerative disc 
disease of the low back, clinical neurological findings have 
almost always been normal, including on the last compensation 
examination.  For example, sciatica has not been found.  Even 
when limitation of motion is taken into account, not even 
moderate (20 percent) intervertebral disc syndrome is shown, 
let alone severe (40 percent) intervertebral disc syndrome as 
required for a higher rating under Code 5293.  See VAOPGCPREC 
36-97.

With regard to Code 5295 for lumbosacral strain, at times the 
veteran has been noted to have muscle spasm of the low back, 
but often, including at the last compensation examination, 
such has not been present, and there have been no findings of 
unilateral loss of spine motion in the standing position.  No 
more than moderate (20 percent) lumbosacral strain is shown.  
Severe (40 percent) lumbosacral strain, as described in Code 
5295, is not demonstrated. 

The Board concludes that the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
veteran's low back disability. Thus, the benefit-of- the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right knee disability

The veteran's right knee disability, including strain and 
arthritis, is currently rated 10 percent disabling.  

Arthritis shown by X-rays is rated based on limitation of 
motion of the affected joint; when there is some limitation 
of motion, but which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned when a major joint is involved.  38 C.F.R. § 4.71a, 
Codes 5003 and 5010.  Limitation of flexion of a knee is 
rated 0 percent when limited to 60 degrees, 10 percent when 
limited to 45 degrees, and 20 percent when limited to 30 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a knee is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, and 20 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.

Review of the recent medical evidence indicates that at times 
the veteran experiences some right knee pain with limitation 
of motion.  At the last VA compensation examination in 1999, 
the right knee had full extension of 0 degrees, active 
flexion of 110 degrees, and full passive flexion of 140 
degrees.  If rating strictly under the limitation of motion 
codes (Codes 5260 and 5261), the minimal degree of limitation 
of motion would be rated noncompensable.  However, the 
presence of arthritis with at least some limitation of motion 
supports a 10 percent rating under Codes 5003 and 5010.  
There is no credible evidence that pain on use of the joint 
results in limitation of motion to such a degree that a 
higher rating of 20 percent would be warranted under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca, supra.

With regard to Code 5257, all examinations show the right 
knee is stable.  There is no medical evidence of even slight 
recurrent subluxation or lateral instability as required for 
a 10 percent rating under this code.  If Code 5257 is used to 
rate the disability, a 0 percent rating is warranted in 
accordance with 38 C.F.R. § 4.31.

Dual rating are permitted for knee instability, and for knee 
arthritis with limitation of motion.  VAOPGCPREC 23-97 and 9-
98.  However, as noted, while a 10 percent rating is 
warranted for arthritis with limitation of motion of the 
veteran's right knee, there is no basis for a compensable 
rating for instability.

The Board concludes that the preponderance of the evidence is 
against the claim for an increase in a 10 percent rating for 
the veteran's right knee disability. Thus, the benefit-of- 
the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A higher rating for a low back disability is denied.

A higher rating for a right knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

